TtjRNee,
dissenting: I am unable to conclude, as the majority opinion apparently does, that the petitioner did not file a capital stock tax return until April 30, 1937, for its capital stock tax year ended June 30, 1936. Prior to that date and within the period prescribed by statute, it had filed a capital stock tax return for that capital stock tax year, and the fact that the first return filed was “erroneous” does not permit the construction that it was “incomplete” as that latter term is used in the regulations. Scaife & Sons Co. v. Driscoll, 94 Fed. (2d) 664. Compare William A. Webster Oo., 37 B. T. A. 800, and Glenn v. Oertel, 97 Fed. (2d) 495, for contrary views where the second return was filed within the period prescribed by the statute. For the reasons stated, I accordingly note my dissent.
Disney and Opper agree with this dissent.